      Case 2:20-cv-00823-GBW-KRS Document 11 Filed 02/12/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


MURRAY POTTER,

               Plaintiff,
                                                                     No. 2:20-cv-823 GBW/KRS
v.

FRANK TORRES and
CITY OF LAS CRUCES,

               Defendants.


                        ORDER DENYING WITHOUT PREJUDICE
                       MOTION FOR WITHDRAWAL OF COUNSEL

       THIS MATTER is before the Court on counsel for Plaintiff’s Motion to Permit

Withdrawal of Counsel, (Doc. 10), filed February 4, 2021. Counsel states Plaintiff has met with

attorneys at another law firm and consents to that firm representing him going forward. Counsel

provides Plaintiff’s contact information and states that opposing counsel does not object to

counsel’s withdrawal from this matter.

       The Court’s Local Rules set forth the procedure for an attorney to withdraw. Where the

filing is uncontested, the motion to withdraw must indicate “notice of appointment of substitute

attorney” or “a statement of the client’s intention to appear pro se[.]” D.N.M. LR-Civ. 83.8(a).

While Plaintiff’s counsel indicates Plaintiff has met with other attorneys, those attorneys have

not entered in appearance in this case. As such, if the Court grants this Motion, Plaintiff would

be appearing pro se, and nowhere in the Motion does Plaintiff’s counsel state that is Plaintiff’s

intention.
      Case 2:20-cv-00823-GBW-KRS Document 11 Filed 02/12/21 Page 2 of 2




       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Permit Withdrawal of

Counsel, (Doc. 10), is DENIED without prejudice. Plaintiff’s counsel may re-file the Motion

once Plaintiff’s representation going forward has been confirmed.



                                                   ___________________________________
                                                   KEVIN R. SWEAZEA
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
